UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER Pursuant to Section 13a-16 15d-16 of the Securities Exchange Act of 1934 Dated:April 24, 2012 Commission File Number: 001-13184 TECK RESOURCES LIMITED (Exact name of registrant as specified in its charter) Suite 3300 – 550 Burrard Street, Vancouver, British ColumbiaV6C 0B3 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F Form 40-F X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Note: Regulation S-T Rule 101(b)(1) only permits the submission in paper of a Form 6-K if submitted solely to provide an attached annual report to security holders. Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Note: Regulation S-T Rule 101(b)(7) only permits the submission in paper of a Form 6-K if submitted to furnish a report or other document that the registrant foreign private issuer must furnish and make public under the laws of the jurisdiction in which the registrant is incorporated, domiciled or legally organized (the registrant's "home country"), or under the rules of the home country exchange on which the registrant's securities are traded, as long as the report or other document is not a press release, is not required to be and has not been distributed to the registrant's security holders, and, if discussing a material event, has already been the subject of a Form 6-K submission or other Commission filing on EDGAR. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Teck Resources Limited (Registrant) Date: April 24. 2012 By: /s/Karen L. Dunfee Karen L. Dunfee Corporate Secretary For Immediate Release 12-17-TR Date: April24, 2012 TECK REPORTS UNAUDITED FIRST QUARTER RESULTS FOR 2012 Vancouver, BC – Teck Resources Limited (TSX: TCK.A and TCK.B, NYSE: TCK) reported first quarter adjusted profit of $504 million, or $0.86 per share, up 12% from $450 million in 2011. “Our strong first quarter results demonstrate continued solid operating performance and the successful execution of our ongoing expansion programs, particularly in coal. Gross profit was similar to the first quarter of 2011, but cash flow from operations was up 14%. Our near-term copper growth projects are on track and, with the acquisition of SilverBirch, we increased our contingent bitumen resources by 67% to 3.5 billion barrels. With a strong balance sheet and strong cash flow, we are well positioned to successfully pursue our longer term growth plans,” said Don Lindsay, President and CEO. Highlights and Significant Items — We achieved record first quarter revenues and gross profits of $2.5 billion and $918 million, respectively, in the first quarter of 2012. — Gross profit before depreciation and amortization of $1.1 billion in the first quarter was similar to the first quarter of 2011. — Cash flow from operations, before working capital changes, was $1.0 billion in the first quarter of 2012, 14% higher than $874 million a year ago. — Profit attributable to shareholders was $218 million and EBITDA was $781 million in the first quarter. — Coal production increased to 6.3 million tonnes in the quarter, up 43% from the first quarter of 2011. This was the result of the successful execution of our ongoing expansion program. In addition, coal production in the first quarter of 2011 was negatively impacted by unusual weather-related events and a strike at our Elkview mine. — To date we have reached agreements with our coal customers to sell 6.3 million tonnes of coal in the second quarter of 2012 at an average price of US$202 per tonne. We expect to conclude additional sales over the course of the quarter as demand has improved and supplies, particularly from Australia, have been constrained. All dollar amounts expressed in this news release are in Canadian dollars unless otherwise noted. Reference: Greg Waller, VP Investor Relations & Strategic Analysis Marcia Smith, VP Corporate Affairs Additional corporate information is available at www.teck.com — In early April, we closed our acquisition of SilverBirch Energy Corporation (“SilverBirch”) for a net cash outlay of $432 million, which gives us full ownership of the Frontier oil sands project, including the Equinox property. As a result, our total contingent resource for all of our oil sands projects has increased by 67% to 3.5 billion barrels of bitumen. — Our cash balance was $3.8 billion at March 31, 2012, after dividend payments, capital expenditures, share repurchases and investments totaling $728 million in the first quarter. — In February we refinanced $1 billion of our high-yield notes, replacing it with debt of longer maturities and lower effective interest rates averaging 4.2%. This refinancing resulted in a $329 million after-tax charge to profit in the quarter and will reduce our annual interest expense by $80 million. — Our Quebrada Blanca and Carmen de Andacollo copper operations in Chile ratified new collective labour agreements during the quarter. — On April 23, 2012 we announced that on July 3, 2012 we will pay an eligible dividend of $0.40 per share on our outstanding Class A common shares and Class B subordinate voting shares to shareholders of record at the close of business on June 15, 2012. 2 Teck Resources Limited 2012First Quarter News Release This management’s discussion and analysis is dated as at April 23, 2012 and should be read in conjunction with the unaudited consolidated financial statements of Teck Resources Limited (Teck) and the notes thereto for the three months ended March 31, 2012 and with the audited consolidated financial statements of Teck and the notes thereto for the year ended December 31, 2011. In this news release, unless the context otherwise dictates, a reference to “the company” or “us,” “we” or “our” refers to Teck and its subsidiaries. Additional information, including our annual information form and management’s discussion and analysis for the year ended December 31, 2011, is available on SEDAR at www.sedar.com. This document contains forward-looking statements. Please refer to the cautionary language under the heading “CAUTIONARY STATEMENT ON FORWARD-LOOKING INFORMATION” below. Overview Our continued focus on expanding coal and copper production is positively affecting our business and financial results. In coal, investments in new mining equipment, plant upgrades and people have resulted in substantial increases in material moved, increased clean coal production and sales. Our investments at Carmen de Andacollo and Antamina are expected to continue to generate increased copper production and we continue to advance Quebrada Blanca Phase 2 and Relincho. We also strengthened our energy business unit by consolidating ownership of our now wholly-owned Frontier project. Prices for our key products in our metal units strengthened during the first quarter. Copper prices remain strong, but unit operating costs increased as a result of higher input costs, lower grades and higher stripping ratios at many of our mines. Contract coal prices and coal markets remain weaker than those we experienced in the previous nine months, but are higher than in the same quarter last year. Unit operating costs at our coal operations also decreased significantly. Coal production and sales significantly outpaced last year. We refinanced $1.05 billion of high-yield notes with $1 billion of new notes at an average effective interest rate of 4.2%. This transaction will reduce our annual interest charge by $80 million and extended the average term of our debt to 15.1 years. Our strong cash flow, debt capacity and cash position of $3.8 billion, together with access to capital markets, should provide the financial capacity necessary to fund our attractive portfolio of growth projects. 3 Teck Resources Limited 2012First Quarter News Release Profit and Adjusted Profit* Adjusted profit, which excludes the effect of certain transactions described in the table below, was $504 million, or $0.86 per share, in the first quarter of 2012 compared with $450 million, or $0.76 per share in the same period a year ago. The higher adjusted profit was primarily due to a significantly higher contribution from our coal business unit and increased copper sales, partly offset by higher operating costs at our copper operations. Also contributing to the higher adjusted profit were positive after-tax pricing adjustments of $57 million compared to negative after-tax pricing adjustments of $18 million in the first quarter of 2011, which resulted from rising metal prices, particularly copper in the quarter. Profit attributable to shareholders in the first quarter was also affected by a $329 million after-tax charge related to the refinancing of a portion of our debt. This was partly offset by a $55 million after-tax gain related to an increase in the fair value of our option to call certain of our high-yield notes prior to their maturity, which resulted from declining interest rates in the quarter. Profit attributable to shareholders was $218 million, or $0.37 per share, in the first quarter compared with $461 million or $0.78 per share in the same period last year. Three months ended March 31, ($ in millions) Profit attributable to shareholders as reported $ $ Add (deduct): Derivative (gains) losses ) 4 Financing items - Other (note 1) 16 ) Adjusted profit $ $ Adjusted earnings per share $ $ Includes foreign exchange, asset sale gains and one-time collective agreement charges. * Our financial results are prepared in accordance with International Financial Reporting Standards (“IFRS”). This news release refers to adjusted profit, adjusted earnings per share, EBITDA and gross profit before depreciation and amortization, which are not measures recognized under IFRS in Canada and do not have a standardized meaning prescribed by IFRS or GAAP in the United States. For adjusted profit we adjust profit as reported to remove the effect of certain kinds of transactions in these measures. EBITDA is profit before net finance expense, income taxes, depreciation and amortization. Gross profit before depreciation and amortization is gross profit with depreciation and amortization added back. These measures may differ from those used by, and may not be comparable to such measures as reported by, other issuers. We disclose these measures, which have been derived from our financial statements and applied on a consistent basis, because we believe they are of assistance in understanding the results of our operations and financial position and are meant to provide further information about our financial results to investors. 4 Teck Resources Limited 2012First Quarter News Release Business Unit Results Our business unit results are presented in the tables below. Three months ended March 31 ($ in millions) Revenues Gross profit before depreciation and amortization Gross profit 2012 2012 Copper $
